Brown, J.
(concurring). Mindful of the extreme delicacy
and care with which we are required to review petitions to dispense with consent to adopt, I confidently concur in the opinion of the majority. I am, however, troubled by the treatment of these matters by some members of the bar. An attorney, of course, must be a strong and forceful advocate. But often, particularly in custody and adoption cases, untempered advocacy may transcend the bounds of proper professional conduct. Zealous advocacy is commendable; opposition for the sake of opposition is wasteful and unprofessional. See S.J.C. Rule 3:07,,- DR 1-102(A)(5), as appearing in 382 Mass. 769-770 (1980). Must attorneys always assume an advocacy posture; whatever happened to the counseling aspect of our profession? “Lawyers have an obligation to the public and the profession to decline engagement” for obviously meaningless purposes. Kennedy v. Kennedy, 20 Mass. App. Ct. 559, 565 (1985) (Brown, J., concurring).
*61Here, the father’s attorney played a role for which there apparently seems to be no legally tenable basis. Nor does the factual record justify the father’s intervention as a party. Ordinarily, a party is supposed to have a stake in the outcome of the matter.1 In this case, however, the father desired neither custody nor visitation. He is even quoted as saying that he effected perfunctory visits with his son only because his “lawyer pointed out that it would be a good idea.” This approaches the perpetration of fraud on the court. An attorney’s role is not to obscure the true situation or to press foredoomed and bogus claims merely because he represents a client. Such thoughtless practices cause undue delay and “unfairly consume public resources without any corresponding benefit to the administration of justice.” Cf. Commonwealth v. Pisa, 384 Mass. 362, 366 (1981).
In examining the sensitive questions involved in attempting to discern the best interests and welfare of a child, we need neither clutter nor disingenuous arguments.2 There is too much at stake. A court’s compassion and limited resources must be reserved for real cases and genuinely interested parties.

 The father, of course, has a right to express a preference for the person or persons whom he wishes to have custody of his biological child. Cf. Freeman v. Chaplic, 388 Mass. 398, 406-409 (1983). Nothing said here should be construed to denigrate such a right.


 It is an understatement to say that some of the arguments and evidence developed by the parents strain credulity.